Citation Nr: 0834347	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  00-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a herniated nucleus pulposus at T7-8 with neuralgia from 
January 26, 2005, including on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from August 1989 to 
April 1993.  

This case was previously before the Board of Veterans' 
Appeals (Board) on January 26, 2005, at which time a 
schedular rating in excess of 40 percent for residuals of a 
herniated nucleus pulposus at T7-8 with neuralgia, for the 
periods from June 17, 1998 to May 9, 2000, and from September 
1, 2000, was denied.  (During the period from May 10, 2000 
through August 31, 2000, the veteran was in receipt of a 
temporary total (100 percent) rating under the provisions of 
38 C.F.R. § 4.30).  The Board remanded the issue of 
entitlement to an extraschedular rating in excess of 40 
percent for residuals of a herniated nucleus pulposus at T7-8 
with neuralgia, for the periods from June 17, 1998 to May 9, 
2000 and from September 1, 2000, pursuant to the provisions 
set forth in 38 C.F.R. § 3.321(b)(1).  

In a December 2006 decision, the Board denied entitlement to 
an extraschedular rating in excess of 40 percent for 
residuals of a herniated nucleus pulposus at T7-8 with 
neuralgia, for the periods from June 17, 1998 to May 9, 2000, 
and from September 1, 2000, through January 25, 2005.  The 
Board remanded the issue of entitlement to an extraschedular 
rating in excess of 40 percent for residuals of a herniated 
nucleus pulposus at T7-8 with neuralgia from January 26, 2005 
and requested that the veteran's new claim for an increased 
rating for residuals of a herniated nucleus pulposus at T7-8 
on a schedular basis also be adjudicated.  

Upon remand, although the issue was framed incorrectly by the 
RO in the May 2008 supplemental statement of the case, the 
Board finds that the issues were appropriately addressed in 
the body of that document.  Therefore, in light of the fact 
that the case has been advanced on docket, the Board will 
proceed with appellate review at this time.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In the December 2006 Board decision, it was noted that the 
veteran had raised the issues of entitlement to service 
connection for a psychiatric disorder, to include depression 
and anxiety, secondary to his service connected thoracic 
disorder, entitlement to service connection for a cervical 
spine disorder, and entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disorders.  He has also requested that his 
previously denied claim of entitlement to service connection 
for a lumbar spine disorder be reopened.  It is unclear if 
the RO adjudicated these issues; however, they are not 
currently developed or certified for appellate review.  They 
are again referred to the RO for appropriate consideration.  

The representative raised the issue of entitlement to service 
connection for a lumbar disorder secondary to service-
connected residuals of a herniated nucleus pulposus at T7-8 
with neuralgia.  This issue was considered and denied by the 
Board in a June 2003 decision.  Hence, new and material 
evidence must be presented to reopen this claim.  Again, the 
matter has not been adjudicated by the RO and it is not 
currently before the Board.  It is referred to the RO for 
appropriate consideration.  (Although the veteran's 
representative has asserted that this issue is inextricably 
intertwined with the issue currently before the Board, as 
will be explained below, the Board disagrees.  Therefore, the 
Board will proceed with appellate consideration of the issue 
currently before it).  

As noted, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

From January 26, 2005, the veteran's residuals of a herniated 
nucleus pulposus at T7-8 with neuralgia are manifested by 
favorable ankylosis of the entire thoracolumbar spine; an 
exceptional or unusual disability pictures has not been 
demonstrated.  


CONCLUSION OF LAW

For the period from January 26, 2005, the criteria for a 
rating in excess of 40 percent for residuals of a herniated 
nucleus pulposus at T7-8 with neuralgia have not been met, 
and referral for an extraschedular rating is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified 
regarding what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record, and in 
when necessary, affording VA examinations.  38 U.S.C.A. 
§ 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2003 
correspondence, an October 2004 supplemental statement of the 
case, and in August 2006, and March 2007 correspondence 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  In these 
documents, the veteran was notified of the information and 
evidence needed to substantiate and complete a claim for an 
increased rating, including on an extraschedular basis, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  He was also provided adequate notice of 
how disability ratings and effective dates are assigned.  The 
claim was readjudicated in a May 2008 supplemental statement 
of the case.  

The July 2003 letter, and the October 2004 supplemental 
statement of the case specifically informed the veteran of 
the rating criteria which would provide a basis for an 
increased rating for his thoracic disability.  The Board 
finds that any lack of notice in this regard did not affect 
the essential fairness of the adjudication of the veteran's 
claim because he has demonstrated actual knowledge of what 
was required of him in various statements and documents that 
he submitted in conjunction with his claim (e.g., a document 
from Heath Springs Medical Center dated in February 2008, 
prescription records from CVS Pharmacy, and a veteran 
annotated copy of the September 2007 VA examination report).  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) ("actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded the 
necessary VA examinations, his private and VA treatment 
records have been obtained, and there is no pertinent 
evidence which is not currently part of the claims file.  The 
veteran sent in additional evidence in response to VA letters 
sent in conjunction with the most recent remand, and in an 
April 2007 response, indicated that he did not have anything 
further to submit.  Hence, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of his claim.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Indeed, neither the appellant, nor his 
representative, has suggested that such an error, prejudicial 
or otherwise, exists, and no deficiencies with regard to VCAA 
notice or the duty to assist have been noted or alleged.  
Hence, the Board concludes that the case is ready for 
adjudication.  
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private and VA medical records, lay 
statements, and personal hearing testimony.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim. 
 See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases where functional loss 
because of pain or weakness is demonstrated, and pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007), 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  

A general rating formula was instituted for evaluating 
diseases and injuries of the spine, including degenerative 
arthritis of the spine under Diagnostic Code 5242, or 
intervertebral disc syndrome under Diagnostic Code 5243, 
effective September 26, 2003.  Disabilities of the spine are 
to be evaluated either under the new general rating formula 
for diseases and injuries of the spine or under the formula 
for rating an intervertebral disc syndrome based on 
incapacitating episodes, which became effective on September 
23, 2002.  

The rating criteria are controlling regardless of whether 
there are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 100 
percent rating requires unfavorable ankylosis of the entire 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  A 40 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less; and when there is favorable 
ankylosis of the entire thoracolumbar spine.  

Note (1):  VA is to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a.

Note (2):  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

An intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 (2007) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Under the formula for Incapacitating Episodes, a 
40 percent rating requires an intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is assigned when the veteran 
experienced incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Note (1):  
For purposes evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The veteran's residuals of a herniated nucleus pulposus at 
T7-8 with neuralgia are currently rated 40 percent disabling.  
To warrant a higher rating under Diagnostic Code 5242, the 
evidence must show that the veteran has unfavorable ankylosis 
of the entire thoracolumbar spine.  Upon VA examination in 
September 2007, however, the veteran was found to have 
favorable ankylosis of the entire spine.  Consequently, he 
has not met the criteria for a 50 percent rating for his 
disability, and a higher rating may not be awarded under 
those criteria.  Because of this medical finding, even if the 
appellant were to establish entitlement to service connection 
for cervical and lumbar disabilities, he would not be 
entitled to a higher rating for the disabilities in light of 
this finding of favorable ankylosis.  Hence, the claim to 
reopen the issue of entitlement to service connection for a 
lumbar spine disorder, secondary to the residuals of a 
herniated nucleus pulposus at T7-8 with neuralgia is not 
inextricably intertwined with the claim for an increased 
rating; and the Board is able to make a decision on the 
increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, the medical evidence does not demonstrate 
additional loss of motion of the thoracic spine as a result 
of pain, instability, weakness, fatigue, or lack of 
endurance.  Upon VA examination in September 2004, it was 
noted that the veteran's thoracic spine did not exhibit 
weakened movement, excessive fatigability or incoordination, 
and the September 2007 VA examination did not report the 
presence of such impairments.  Moreover, under the general 
rating schedule for spine disorders pain is specifically 
factored in the diagnostic code.  38 C.F.R. § 4.71a.

Additionally, the medical evidence does not show that the 
veteran's thoracic spine disability has resulted in 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Although the veteran 
himself alleges that he lives on bed rest, the regulations 
specifically require that bed rest be ordered by a physician.  
The only document in the file noting that the veteran was 
ordered on bed rest (although the reason for the need for bed 
rest was not even specified) is dated in February 2008, and 
only two weeks of bed rest was prescribed.  Hence, the Board 
finds that the veteran  has not met the criteria for a 60 
percent rating under Diagnostic Code 5243.  

Finally, the evidence does not reflect that the veteran 
experiences any radiculopathy due to the residuals of the 
herniated thoracic disc such that separate orthopedic and 
neurologic ratings would be result in a higher rating for his 
disability.  In fact, upon VA examination in September 2004, 
it was noted that neurologically, motor strength and tone 
were normal in all four extremities; he had normal light 
touch sensation in all four extremities; and deep tendon 
reflexes were 2+ in all four extremities.  Sensory 
examination was also normal upon VA examination in September 
2007, and motor strength was 5/5 bilaterally.  

Consequently, the Board concludes that a schedular rating in 
excess of 40 percent for the veteran's residuals of a 
herniated nucleus pulposus at T7-8 with neuralgia is not 
warranted.  

The Court has held that the question of entitlement to an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1).

The Board finds that the pertinent evidence in this case does 
not identify an exceptional or unusual disability picture.  
The record does not show that the veteran has required 
frequent hospitalizations for his service-connected thoracic 
spine disability.  Additionally, there is no evidence of a 
marked interference with employment due to the service-
connected thoracic disability alone such as to trigger 
consideration of the extraschedular provisions.  In fact, the 
record does not show that the veteran's thoracic disability 
alone causes impairment with employment over and above that 
which is contemplated by the assigned 40 percent schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  Upon VA examination 
in September 2004, the examiner commented that it was not 
likely that the veteran's thoracic spine disability alone 
markedly interfered with his employment.  Consequently, the 
RO's decision to deny referral for extraschedular 
consideration is affirmed.  

The Board acknowledges the sincerity of the veteran's 
statements and those of his wife and mother concerning his 
herniated nucleus pulposus at T7-8.  They are competent to 
describe the symptoms that the appellant experiences and has 
experienced.  Hayes v. Brown, 9 Vet. App. 67, 72 (1996); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As lay 
persons, however, they are not competent to offer opinions 
regarding the objective severity of the disorder, including 
whether bed rest or hospitalization is required for the 
disability, as that requires medical knowledge or expertise; 
or to attribute symptoms to one disability or the other.  
Therefore, these statements cannot be utilized in lieu of 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1995).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating for the veteran's residuals of a herniated 
nucleus pulposus at T7-8 with neuralgia from January 26, 
2005, and referral to the Director of the Compensation and 
Pension Service or the Under Secretary for Benefits for 
extraschedular consideration is not appropriate.  
Accordingly, the benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").  Hence, the claim is denied.  


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of a herniated nucleus pulposus at T7-8 with neuralgia from 
January 26, 2005, and referral to the Director of the 
Compensation and Pension Service or the Under Secretary for 
Benefits for extraschedular consideration, is denied.  



___________________________                                  
_______________________
  DEREK R. BROWN	                                                   
WAYNE M. BRAEUER
     Veterans Law Judge			Veterans Law Judge
     Board of Veterans' Appeals			 Board of 
Veterans' Appeals



__________________________
N. R. ROBIN
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


